     Case 3:15-cr-03181-BTM Document 131 Filed 05/08/20 PageID.666 Page 1 of 20




 1 ROBERT S. BREWER, JR.
   United States Attorney
 2 AMANDA L. GRIFFITH
 3 Assistant U.S. Attorney
   California Bar No. 243854
 4
   880 Front Street, Room 6293
 5 San Diego, CA 92101
   Telephone: (619) 546-8970
 6
   mandy.griffith@usdoj.gov
 7
   Attorneys for Plaintiff
 8
   United States of America
 9
                           UNITED STATES DISTRICT COURT
10
                         SOUTHERN DISTRICT OF CALIFORNIA
11
    UNITED STATES OF AMERICA,            Case No.: 15CR3181-BTM
12
13               Plaintiff,                     UNITED STATES’ RESPONSE IN
                                                OPPOSITION TO DEFENDANT’S
14         v.                                   MOTION TO REDUCE SENTENCE
15                                              UNDER 18 U.S.C. § 3582(c)(1)(A)(i)
     WILLIAM HARVEY YELLIN,
16
17               Defendant.
18        The United States of America, by and through its counsel, Robert S. Brewer, Jr.,
19 United States Attorney for the Southern District of California, and Amanda L. Griffith,
20 Assistant United States Attorney, hereby files its response in opposition to Defendant’s
21 Motion to Reduce Sentence (“Motion”).
22                                        Introduction
23        Defendant William Harvey Yellin has filed a motion asking this Court to reduce his
24 sentence of imprisonment under 18 U.S.C. § 3582(c)(1)(A) and order his immediate release,
25 relying in part on the threat posed by the COVID-19 pandemic. The United States
26 respectfully opposes the motion. This Court should deny the motion without prejudice for
27 Defendant’s failure to exhaust administrative remedies. Should the Court reach the merits,
28
         Case 3:15-cr-03181-BTM Document 131 Filed 05/08/20 PageID.667 Page 2 of 20




 1 it should deny the motion with prejudice because Defendant has not met his burden of
 2 establishing that a sentence reduction is warranted under the statute.
 3                                          Factual Background
 4            On June 10, 2016, Defendant was convicted of Distribution of Images of Minors
 5 Engaged in Sexually Explicit Conduct, in violation of 18 U.S.C. § 2252(a)(2). This Court
 6 sentenced him to 72 months of imprisonment, followed by ten years of supervised release.
 7 Defendant has served 45 months of his sentence. He now moves under 18 U.S.C. §
 8 3582(c)(1)(A) for a sentence reduction resulting in his immediate release from the custody
 9 of the Bureau of Prisons (BOP), relying on the threat posed by the COVID-19 pandemic.
10 I.     BOP’s Response to the COVID-19 Pandemic
11            As this Court is well aware, COVID-19 is an extremely dangerous illness that has
12 caused many deaths in the United States in a short period of time and that has resulted in
13 massive disruption to our society and economy. In response to the pandemic, BOP has taken
14 significant measures to protect the health of the inmates in its charge.
15        BOP has explained that “maintaining safety and security of [BOP] institutions is
16 [BOP’s] highest priority.” BOP, Updates to BOP COVID-19 Action Plan: Inmate Movement
17 (Mar. 19, 2020).1 Indeed, BOP has had a Pandemic Influenza Plan in place since 2012. BOP
18 Health Services Division, Pandemic Influenza Plan-Module 1: Surveillance and Infection
19 Control (Oct. 2012).2 That protocol is lengthy and detailed, establishing a six-phase
20 framework requiring BOP facilities to begin preparations when there is first a “[s]uspected
21 human outbreak overseas.” Id. The plan addresses social distancing, hygienic and cleaning
22 protocols, and the quarantining and treatment of symptomatic inmates.
23            Consistent with that plan, BOP began planning for potential coronavirus
24 transmissions in January. At that time, the agency established a working group to develop
25 policies in consultation with subject matter experts in the Centers for Disease Control,
26 including by reviewing guidance from the World Health Organization.
27
     1
              Available at https://www.bop.gov/resources/news/20200319_covid19_update.jsp.
28   2
              Available at https://www.bop.gov/resources/pdfs/pan_flu_module_1.pdf.
                                                       2
     Case 3:15-cr-03181-BTM Document 131 Filed 05/08/20 PageID.668 Page 3 of 20




 1         On March 13, 2020, BOP began to modify its operations, in accordance with its
 2 Coronavirus (COVID-19) Action Plan (“Action Plan”), to minimize the risk of COVID-19
 3 transmission into and inside its facilities. Since that time, as events require, BOP has
 4 repeatedly revised the Action Plan to address the crisis.
 5         Beginning April 1, 2020, BOP implemented Phase Five of the Action Plan, which
 6 currently governs operations. The current modified operations plan requires that all inmates
 7 in every BOP institution be secured in their assigned cells/quarters for a period of at least
 8 14 days, in order to stop any spread of the disease. Only limited group gathering is afforded,
 9 with attention to social distancing to the extent possible, to facilitate commissary, laundry,
10 showers, telephone, and computer access. Further, BOP has severely limited the movement
11 of inmates and detainees among its facilities. Though there will be exceptions for medical
12 treatment and similar exigencies, this step as well will limit transmissions of the disease.
13 Likewise, all official staff travel has been cancelled, as has most staff training.
14         All staff and inmates have been and will continue to be issued face masks and strongly
15 encouraged to wear an appropriate face covering when in public areas when social
16 distancing cannot be achieved.
17         Every newly admitted inmate is screened for COVID-19 exposure risk factors and
18 symptoms. Asymptomatic inmates with risk of exposure are placed in quarantine for a
19 minimum of 14 days or until cleared by medical staff. Symptomatic inmates are placed in
20 isolation until they test negative for COVID-19 or are cleared by medical staff as meeting
21 CDC criteria for release from isolation. In addition, in areas with sustained community
22 transmission, such as Philadelphia, all facility staff are screened for symptoms. Staff
23 registering a temperature of 100.4 degrees Fahrenheit or higher are barred from the facility
24 on that basis alone. A staff member with a stuffy or runny nose can be placed on leave by a
25 medical officer.
26         Contractor access to BOP facilities is restricted to only those performing essential
27 services (e.g. medical or mental health care, religious, etc.) or those who perform necessary
28 maintenance on essential systems. All volunteer visits are suspended absent authorization
                                              3
     Case 3:15-cr-03181-BTM Document 131 Filed 05/08/20 PageID.669 Page 4 of 20




 1 by the Deputy Director of BOP. Any contractor or volunteer who requires access will be
 2 screened for symptoms and risk factors.
 3        Social and legal visits were stopped as of March 13, and remain suspended until at
 4 least May 18, 2020, to limit the number of people entering the facility and interacting with
 5 inmates. In order to ensure that familial relationships are maintained throughout this
 6 disruption, BOP has increased detainees’ telephone allowance to 500 minutes per month.
 7 Tours of facilities are also suspended. Legal visits will be permitted on a case-by-case basis
 8 after the attorney has been screened for infection in accordance with the screening protocols
 9 for prison staff.
10        Further details and updates of BOP’s modified operations are available to the public
11 on      the    BOP       website     at    a     regularly     updated      resource     page:
12 www.bop.gov/coronavirus/index.jsp.
13        In addition, in an effort to relieve the strain on BOP facilities and assist inmates who
14 are most vulnerable to the disease and pose the least threat to the community, BOP is
15 exercising greater authority to designate inmates for home confinement. On March 26,
16 2020, the Attorney General directed the Director of the Bureau of Prisons, upon considering
17 the totality of the circumstances concerning each inmate, to prioritize the use of statutory
18 authority to place prisoners in home confinement. See Def. Exhibit B, Dkt. 128-2 at 12-14
19 (Mem. For Director of Bureau of Prisons) (outlining factors for consideration). That
20 authority includes the ability to place an inmate in home confinement during the last six
21 months or 10% of a sentence, whichever is shorter, see 18 U.S.C. § 3624(c)(2), and to move
22 to home confinement those elderly and terminally ill inmates specified in 34 U.S.C.
23 § 60541(g). Congress has also acted to enhance BOP’s flexibility to respond to the
24 pandemic. Under the Coronavirus Aid, Relief, and Economic Security Act, enacted on
25 March 27, 2020, BOP may “lengthen the maximum amount of time for which the Director
26 is authorized to place a prisoner in home confinement” if the Attorney General finds that
27 emergency conditions will materially affect the functioning of BOP. Pub. L. No. 116-136,
28 § 12003(b)(2), 134 Stat. 281, 516 (to be codified at 18 U.S.C. § 3621 note). On April 3,
                                              4
     Case 3:15-cr-03181-BTM Document 131 Filed 05/08/20 PageID.670 Page 5 of 20




 1 2020, the Attorney General gave the Director of BOP the authority to exercise this
 2 discretion, beginning at the facilities that thus far have seen the greatest incidence of
 3 coronavirus transmission. As of this filing, BOP has transferred 2,257inmates to home
 4 confinement. See Federal Bureau of Prisons, COVID-19 Home Confinement Information,
 5 at https://www.bop.gov/coronavirus/.
 6         Taken together, all of these measures are designed to mitigate sharply the risks of
 7 COVID-19 transmission in a BOP institution. BOP has pledged to continue monitoring the
 8 pandemic and to adjust its practices as necessary to maintain the safety of prison staff and
 9 inmates while also fulfilling its mandate of incarcerating all persons sentenced or detained
10 based on judicial orders.
11         Unfortunately and inevitably, some inmates have become ill, and more likely will in
12 the weeks ahead. But BOP must consider its concern for the health of its inmates and staff
13 alongside other critical considerations. For example, notwithstanding the current pandemic
14 crisis, BOP must carry out its charge to incarcerate sentenced criminals to protect the public.
15 It must consider the effect of a mass release on the safety and health of both the inmate
16 population and the citizenry. It must marshal its resources to care for inmates in the most
17 efficient and beneficial manner possible. It must assess release plans, which are essential to
18 ensure that a defendant has a safe place to live and access to health care in these difficult
19 times. And it must consider myriad other factors, including the availability of both
20 transportation for inmates (at a time that interstate transportation services often used by
21 released inmates are providing reduced service), and supervision of inmates once released
22 (at a time that the Probation Office has necessarily cut back on home visits and supervision).
23 II.     Defendant’s Conviction and Request for a Sentence Reduction
24         As detailed more thoroughly in the Presentence Investigation Report (PSR),
25 Defendant’s history of child exploitation has been ongoing since 1966. PSR ¶ 15. During
26 that five-decade span, Defendant used his computer expertise to allow him to collect a large
27 collection of child pornography over a variety of devices. Defendant possessed over 20,000
28 images and 1,700 videos on computer media seized from his residence. PSR ¶ 20. Included
                                             5
     Case 3:15-cr-03181-BTM Document 131 Filed 05/08/20 PageID.671 Page 6 of 20




 1 in that collection were depictions of children engaged in sexual acts that included bondage
 2 and bestiality, and some depictions involved sexual acts with infants. PSR ¶ 20. As
 3 technology evolved, so did the Defendant, as his sexual interest in children did not waiver.
 4 By his own admission, since 2001, Defendant used at least nine different online platforms
 5 to trade child pornography and engage in chats with others who shared a sexual interest in
 6 children. PSR ¶ 16. Defendant’s online activities were not limited to conversations with
 7 other adults to discuss child pornography, he offered to pay someone $100 for information
 8 about meeting “any guy that’s 12 to 14 or looks that age…” PSR ¶ 22. Defendant also
 9 boasted to others online that he molested a 16-year old male in a hotel room in August 2014.
10 PSR ¶ 12.       Defendant maintains that he lied about that encounter to others, but it
11 demonstrates his proclivities as a 70-year-old man. Even after he was charged, Defendant
12 still engaged in conduct that evidenced his inability to control his sexual interest in children.
13 Specifically, while on pretrial release, Defendant accessed “inappropriate” videos online.
14 PSR ¶ 61. Defendant’s inability to control his sexual interest required his wife to have to
15 lock up the monitored computers when she slept or left the house. PSR ¶ 62. To his credit,
16 Defendant plead guilty and accepted responsibility for his conduct. This Court, thoughtfully
17 weighing the sentencing guidelines and 18 U.S.C. § 3663(a) factors, sentenced Defendant
18 to six years in custody followed by ten years of supervised release.
19         Defendant has served approximately 60% of his sentence. As detailed in his motion,
20 Defendant has made use of his time while in custody and has no documented behavioral
21 issues. He is on track for a release to a Residential Reentry Center in March 2021. See Def.
22 Exhibit C, Dkt. 128-2 at 27.
23         Defendant did file a request for compassionate release on April 10, 2020. See Def.
24 Exhibit B, Dkt. 128-2 at 6-10. However, he did not wait thirty days before filing his current
25 motion. As of the time of the filing of this response, there are 615 confirmed cases of
26 COVID-19 at Terminal Island Federal Correctional Facility. Both parties learned on May
27 7, 2020, Defendant did test positive for COVID-19 on April 29, 2020 and started showing
28
                                                   6
     Case 3:15-cr-03181-BTM Document 131 Filed 05/08/20 PageID.672 Page 7 of 20




 1 symptoms on May 3, 2020. Currently, Defendant is in isolation and being treated at the
 2 facility.
 3         On May 1, 2020, Defendant filed a motion with this Court seeking compassionate
 4 release under 18 U.S.C. § 3582(c)(1)(A) on the ground that his age and his existing medical
 5 ailments make him particularly vulnerable to becoming seriously ill from COVID and that
 6 he is more likely to contract COVID in prison than outside of prison.
 7                                      Legal Framework
 8         Under 18 U.S.C. § 3582(c)(1)(A), this Court may, in certain circumstances, grant a
 9 defendant’s motion to reduce his or her term of imprisonment. Before filing that motion,
10 however, the defendant must first request that BOP file such a motion on his or her behalf.
11 § 3582(c)(1)(A). A court may grant the defendant’s own motion for a reduction in his
12 sentence only if the motion was filed “after the defendant has fully exhausted all
13 administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the
14 defendant’s behalf” or after 30 days have passed “from the receipt of such a request by the
15 warden of the defendant’s facility, whichever is earlier.” Id.
16         If that exhaustion requirement is met, a court may reduce the defendant’s term of
17 imprisonment “after considering the factors set forth in [18 U.S.C. § 3553(a)]” if the Court
18 finds, as relevant here, that (i) “extraordinary and compelling reasons warrant such a
19 reduction” and (ii) “such a reduction is consistent with applicable policy statements issued
20 by the Sentencing Commission.” § 3582(c)(1)(A)(i). As the movant, the defendant bears
21 the burden to establish that he or she is eligible for a sentence reduction. United States v.
22 Jones, 836 F.3d 896, 899 (8th Cir. 2016); United States v. Green, 764 F.3d 1352, 1356 (11th
23 Cir. 2014).
24        The Sentencing Commission has issued a policy statement addressing reduction of
25 sentences under § 3582(c)(1)(A). As relevant here, the policy statement provides that a court
26 may reduce the term of imprisonment after considering the § 3553(a) factors if the Court
27 finds that (i) “extraordinary and compelling reasons warrant the reduction;” (ii) “the
28
                                                 7
         Case 3:15-cr-03181-BTM Document 131 Filed 05/08/20 PageID.673 Page 8 of 20




 1 defendant is not a danger to the safety of any other person or to the community, as provided
 2 in 18 U.S.C. § 3142(g);” and (iii) “the reduction is consistent with this policy statement.”
 3 USSG § 1B1.13.3
 4            The policy statement includes an application note that specifies the types of medical
 5 conditions that qualify as “extraordinary and compelling reasons.” First, that standard is met
 6 if the defendant is “suffering from a terminal illness,” such as “metastatic solid-tumor
 7 cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease, [or] advanced
 8 dementia.” USSG § 1B1.13, cmt. n.1(A)(i). Second, the standard is met if the defendant is:
 9
                    (I) suffering from a serious physical or medical condition,
10
                    (II) suffering from a serious functional or cognitive impairment, or
11
                    (III) experiencing deteriorating physical or mental health because of the
12                  aging process,
13            that substantially diminishes the ability of the defendant to provide self-care
              within the environment of a correctional facility and from which he or she is
14
              not expected to recover.
15
16 USSG § 1B1.13, cmt. n.1(A)(ii). The application note also sets out other conditions and
17 characteristics that qualify as “extraordinary and compelling reasons” related to the
18 defendant’s age and family circumstances. USSG § 1B1.13, cmt. n.1(B)-(C). Finally, the
19 note recognizes the possibility that BOP could identify other grounds that amount to
20 “extraordinary and compelling reasons.” USSG § 1B1.13, cmt. n.1(D).
21                                                 Discussion
22            This Court should deny Defendant’s motion for a reduction in his sentence without
23 prejudice because he has failed to exhaust administrative remedies. Should the Court reach
24
25  The policy statement refers only to motions filed by the BOP Director. That is because the policy statement
     3

   was last amended on November 1, 2018, and until the enactment of the First Step Act on December 21,
26 2018, defendants were not entitled to file motions under § 3582(c). See First Step Act of 2018, Pub. L. No.
   115-391, § 603(b), 132 Stat. 5194, 5239; cf. 18 U.S.C. § 3582(c) (2012). In light of the statutory command
27 that any sentence reduction be “consistent with applicable policy statements issued by the Sentencing
   Commission,” § 3582(c)(1)(A)(ii), and the lack of any plausible reason to treat motions filed by defendants
28 differently from motions filed by BOP, the policy statement applies to motions filed by defendants as well.
                                                         8
     Case 3:15-cr-03181-BTM Document 131 Filed 05/08/20 PageID.674 Page 9 of 20




 1 the merits of his motion, the Court should deny it with prejudice on either of two
 2 independently sufficient grounds. First, Defendant has not established that “extraordinary
 3 and compelling reasons” support a sentence reduction; second, Defendant has not met his
 4 burden to show that a reduction is warranted in light of the danger that Defendant would
 5 pose to the community and the relevant § 3553(a) factors.
 6 I.      This Court Should Deny the Motion Without Prejudice Because Defendant
 7         Has Not Exhausted Administrative Remedies.
 8         This Court lacks authority to act on Defendant’s motion for a sentence reduction at

 9 this time. As explained above, § 3582(c) requires that a request for a sentence reduction be
10 presented first to BOP for its consideration; only after 30 days have passed, or the defendant
11 has exhausted all administrative rights to appeal the BOP’s failure to move on the
12 defendant’s behalf, may a defendant move for a sentence reduction in court. That restriction
13 is mandatory, and it continues to serve an important function during the present crisis. The
14 government is very mindful of the concerns created by COVID-19, and BOP is making its
15 best effort both to protect the inmate population and to address the unique circumstances of
16 individual inmates.
17         Section 3582(c) provides that a court may not modify a term of imprisonment once

18 it has been imposed unless it “upon motion of the Director of the Bureau of Prisons, or upon
19 motion of the defendant after the defendant has fully exhausted all administrative rights to
20 appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the
21 lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility,
22 whichever is earlier, may reduce the term of imprisonment . . . .” § 3582(c)(1)(A). Contrary
23 to Defendant’s assertion, the requirement that a defendant either exhaust administrative
24 appeals or wait 30 days after presenting a request to the warden before seeking judicial relief
25 is mandatory and must be enforced by the Court. As the Third Circuit recently confirmed,
26 where 30 days have not passed following presentation of a request to a warden, the statute
27 “presents a glaring roadblock foreclosing compassionate release at this point.” United States
28 v. Raia, 2020 WL 1647922, at *2 (3d Cir. Apr. 2, 2020), as revised (Apr. 8, 2020). The vast
                                              9
     Case 3:15-cr-03181-BTM Document 131 Filed 05/08/20 PageID.675 Page 10 of 20




 1 majority of district courts to address this issue agree. See, e.g., United States v. Epstein,
 2 2020 WL 1808616 (D.N.J. Apr. 9, 2020) (citing numerous cases). “‘[A] judgment of
 3 conviction that includes [a sentence of imprisonment] constitutes a final judgment’ and may
 4 not be modified by a district court except in limited circumstances.” Dillon v. United States,
 5 560 U.S. 817, 824 (2010). As the Supreme Court has recognized, finality is an important
 6 attribute of criminal judgments, and one “essential to the operation of our criminal justice
 7 system.” Teague v. Lane, 489 U.S. 288, 309 (1989) (plurality opinion). Accordingly, it is
 8 well established that once a district court has pronounced sentence and the sentence
 9 becomes final, the court has no inherent authority to reconsider or alter that sentence. Rather,
10 it may do so only if authorized by statute. See, e.g., United States v. Addonizio, 442 U.S.
11 178, 189 & n.16 (1979); United States v. Washington, 549 F.3d 905, 917 (3d Cir. 2008);
12 United States v. Smartt, 129 F.3d 539, 540 (10th Cir. 1997) (“A district court does not have
13 inherent authority to modify a previously imposed sentence; it may do so only pursuant to
14 statutory authorization.”) (internal quotation marks omitted).
15         Consistent with that principle of finality, § 3582(c) provides that a court generally
16 “may not modify a term of imprisonment once it has been imposed,” except in three
17 circumstances: (i) upon a motion for reduction in sentence under § 3582(c)(1)(A), such as
18 that presented by the defendant; (ii) “to the extent otherwise expressly permitted by statute
19 or by Rule 35 of the Federal Rules of Criminal Procedure,” § 3582(c)(1)(B); and (iii) where
20 the defendant was sentenced “based on” a retroactively lowered sentencing range,
21 § 3582(c)(2).
22         Given the plain language and purpose of the statute, the requirements for filing a
23 sentence-reduction motion—including the requirement that a defendant exhaust
24 administrative remedies or wait 30 days before moving in court for a reduction—are
25 properly viewed as jurisdictional. Section 3582(c) states that a “court may not modify” a
26 term of imprisonment except in enumerated circumstances. 18 U.S.C. § 3582(c). It thus
27 “speak[s] to the power of the court rather than to the rights or obligations of the parties,”
28 Landgraf v. USI Film Prods., 511 U.S. 244, 274 (1994) (internal quotation marks omitted),
                                              10
     Case 3:15-cr-03181-BTM Document 131 Filed 05/08/20 PageID.676 Page 11 of 20




 1 delineating “when, and under what conditions,” a court may exercise its “‘adjudicatory
 2 authority,’” Bowles v. Russell, 551 U.S. 205, 212-13 (2007) (quoting Eberhart v. United
 3 States, 546 U.S. 12, 16 (2005) (per curiam)). That conclusion is reinforced by the historical
 4 powerlessness of the courts to modify a sentence after the expiration of the term at which it
 5 was entered. See United States v. Mayer, 235 U.S. 55, 67-69 (1914); United States v. Welty,
 6 426 F.2d 615, 617-618 & n.8 (3d Cir. 1970). Section 3582(c) accordingly has been
 7 understood as conferring the jurisdictional authority that previously was lacking by
 8 providing express statutory authorization to modify otherwise final sentences.
 9          In recent years, the Supreme Court has cautioned against imprecise use of the
10 “jurisdictional” label, and explained that a statutory claim-processing rule, even if
11 mandatory, is presumed to be nonjurisdictional absent a clear statement to the contrary. See
12 Fort Bend County v. Davis, 139 S. Ct. 1843, 1848-50 (2019). A prescription is not
13 jurisdictional merely because “it ‘promotes important congressional objectives,’” id. at
14 1851 (quoting Reed Elsevier, Inc. v. Muchnick, 559 U.S. 154, 169 n.9 (2010)), and courts
15 should not deem jurisdictional rules that “seek to promote the orderly progress of litigation
16 by requiring that the parties take certain procedural steps at certain specified times,”
17 Henderson v. Shinseki, 562 U.S. 428, 435 (2011). But whether a prescription is jurisdictional
18 turns on Congress’s intent, which is properly determined by the text, context, relevant
19 historical treatment, and purpose of the provision. Henderson, 562 U.S. at 436. Here, the
20 relevant factors indicate that § 3582(c) sets forth a jurisdictional limitation on a district
21 court’s authority to modify a sentence, such that a district court lacks jurisdiction to consider
22 a motion for a sentence reduction where the defendant has failed to satisfy the exhaustion
23 requirement of § 3582(c)(1)(A).4
24          While the government maintains that the time limitation in § 3582(c)(1)(A) is
25 jurisdictional, given that it stands as an exception to the historic and fundamental rule that
26
27   4
       Although we use the term “exhaustion requirement,” to be clear, an inmate need not “exhaust”
     administrative remedies if the motion is filed in court 30 days after receipt of a request by the warden.
28
                                                        11
     Case 3:15-cr-03181-BTM Document 131 Filed 05/08/20 PageID.677 Page 12 of 20




 1 courts may not revisit a final criminal judgment, the point is ultimately academic. Even if
 2 the exhaustion requirement of § 3582(c)(1)(A) is not jurisdictional, it is at least a mandatory
 3 claim-processing rule and must be enforced if a party “properly raise[s]” it. Eberhart, 546
 4 U.S. at 19 (holding that Fed. R. Crim. P. 33, which permits a defendant to move for a new
 5 trial within 14 days of the verdict, is a nonjurisdictional but mandatory claim-processing
 6 rule). The government raises the rule here, and it must be enforced.5
 7             While Defendant did submit a request, Defendant concedes that he has failed to
 8 exhaust his administrative requirements under § 3582(c)(1)(A) by waiting 30 days for filing
 9 his request. Though that period will lapse within two days the filing of this response,
10 Defendant nevertheless argues that this Court may ignore the exhaustion requirement in
11 light of the crisis presented by the coronavirus pandemic. That is incorrect. While judicially
12 created exhaustion requirements may sometimes be excused, it is well settled that a court
13 may not ignore a statutory command such as that presented in § 3582(c)(1)(A). McCarthy
14 v. Madigan, 503 U.S. 140, 144 (1992) (“[w]here Congress specifically mandates, exhaustion
15 is required”). Indeed, the Supreme Court recently reaffirmed that principle in Ross v. Blake,
16 136 S. Ct. 1850 (2016), in which it rejected a judicially created “‘special circumstances’”
17 exception to a statutory exhaustion requirement. Rejecting the “freewheeling approach”
18 adopted by some courts of appeals, under which some prisoners were permitted to pursue
19 litigation even when they had failed to exhaust available administrative remedies, Ross, 136
20 S. Ct. at 1855, the Court demanded fidelity to the statutory text, explaining that the
21 “mandatory language” of the exhaustion requirement “means a court may not excuse a
22 failure to exhaust” even to accommodate exceptional circumstances, id. at 1856.
23             Some have suggested that the exhaustion requirement of § 3582(c)(1)(A) may be
24 excused by a court as “futile” during the present pandemic. But there is no “futility”
25 exception, as the Supreme Court has made clear that courts have no authority to invent an
26
     5
         Indeed, even those courts that have concluded that the requirements of § 3582(c)(2) are not jurisdictional
27 still enforce the statutory prerequisites to relief. See, e.g., United States v. Taylor, 778 F.3d 667, 670 (7th
     Cir. 2015) (recognizing that even if a court has the “power to adjudicate” a motion under § 3582(c)(2), it
28 may lack “authority to grant a motion . . . because the statutory criteria are not met”) (emphasis in original).
                                                         12
     Case 3:15-cr-03181-BTM Document 131 Filed 05/08/20 PageID.678 Page 13 of 20




 1 exception to a statutory exhaustion requirement. Two district courts have recently rejected
 2 the argument that any such futility exception exists under § 3582. See United States v.
 3 Holden, 2020 WL 1673440, at *5 (D. Or. Apr. 6, 2020); United States v. Eberhart, 2020 WL
 4 1450745, at *1 (N.D. Cal. Mar. 25, 2020). While a few district courts have incorrectly
 5 excused the § 3582 exhaustion requirement as futile, two of those decisions have rested on
 6 the fact that the defendant had a matter of days left to serve on the sentence, a consideration
 7 not present in this case. See United States v. Colvin, 2020 WL 1613943, at *1 (D. Conn.
 8 Apr. 2, 2020) (finding exhaustion futile because inmate had 11 days left on her sentence);
 9 United States v. Perez, 2020 WL 1546422, at *1 (S.D.N.Y. Apr. 1, 2020) (finding exhaustion
10 futile because inmate had less than 21 days left on his sentence and was recovering from
11 two vicious beatings while in prison); but see United States v. Zukerman, 2020 WL 1659880,
12 at *1 (S.D.N.Y. Apr. 3, 2020) (finding exhaustion futile where obese, 75-year old inmate
13 suffered from diabetes and hypertension). At least one of those decisions incorrectly relied
14 on precedent addressing a judicially created—as opposed to statutorily created—exhaustion
15 requirement. See Perez, 2020 WL 1546422 at *2 (relying only on Washington v. Barr, 925
16 F.3d 109, 118 (2d Cir. 2019)). And in any event, a request in this context is not futile,
17 because, as explained further below, BOP fully considers requests for sentence reductions.
18 Indeed, BOP often concurs with such requests. During the period from the passage of the
19 First Step Act on December 21, 2018, until mid-March 2020 (before the coronavirus crisis
20 began), BOP consented to a reduction in sentence in 55 cases.
21          The requirement of a 30-day period to afford BOP the initial review of the defendant’s
22 request therefore cannot be excused.6 Additionally, the request was made on the premise
23
     6
            A handful of courts, mostly in the Second Circuit, have agreed in recent weeks with Perez that the
24 exhaustion requirement may be negated. See also, e.g., United States v. Colvin, 2020 WL 1613943 (D.
25 Conn. Apr. 2, 2020) (11 days remaining on sentence); United States v. McCarthy, 2020 WL 1698732 (D.
   Conn. Apr. 8, 2020) (26 days remaining on sentence); United States v. Ben-Yhwh, 2020 WL 1874125 (D.
26 Haw.  Apr. 13, 2020); United States v. Coles, 2020 WL 1899562 (E.D. Mich. Apr. 17, 2020); United States
   v. Zukerman, 2020 WL 1659880 (S.D.N.Y. Apr. 3, 2020); United States v. Haney, 2020 WL 1821988
27 (S.D.N.Y. Apr. 13, 2020); United States v. Paciullo, 2020 WL 1862252, at *2 (S.D.N.Y. Apr. 14, 2020)
   (court strikes a “compromise” and allows BOP 20 days); United States v. Russo, 2020 WL 1862294
28 (S.D.N.Y. Apr. 14, 2020); United States v. Smith, 2020 WL 1849748 (S.D.N.Y. Apr. 13, 2020).
                                                       13
     Case 3:15-cr-03181-BTM Document 131 Filed 05/08/20 PageID.679 Page 14 of 20




1 that Defendant was at risk to contract COVID-19. Now that he has, it is unclear how the
2 BOP would handle the pending request.
3           While Congress indisputably acted in the First Step Act to expand the availability of
4 compassionate release, it expressly imposed on inmates the requirement of initial resort to
5
6             A number of other district courts in the Second Circuit disagree, while virtually every other district
     court in the country to consider this issue in a reported decision agrees with Raia and the government here
7    that the 30-day requirement must be enforced. See, e.g., United States v. Gillis, 2020 WL 1846792 (C.D.
     Cal. Apr. 9, 2020); United States v. Meron, 2020 WL 1873900 (E.D. Cal. Apr. 15, 2020); United States v.
8    Hembry, 2020 WL 1821930 (N.D. Cal. Apr. 10, 2020); United States v. Smith, 2020 WL 1903160 (D.
     Conn. Apr. 17, 2020); United States v. Perry, 2020 WL 1676773 (D. Colo. Apr. 3, 2020); United States v.
9    Zywotko, 2020 WL 1492900 (M.D. Fla. Mar. 27, 2020); United States v. Read-Forbes, 2020 WL 1888856
10   (D. Kan. Apr. 16, 2020); United States v. Boyles, 2020 WL 1819887 (D. Kan. Apr. 10, 2020); United States
     v. Carter, 2020 WL 1808288 (S.D. Ind. Apr. 9, 2020); United States v. Hofmeister, 2020 WL 1811365, at
11   *3 (E.D. Ky. Apr. 9, 2020) (explaining that the rule is jurisdictional, and perhaps even more necessary
     during COVID-19 crisis); United States v. Reeves, 2020 WL 1816496 (W.D. La. Apr. 9, 2020); United
12   States v. Lugo, 2020 WL 1821010, at *3 (D. Me. Apr. 10, 2020) (extensive analysis, concluding, “The
     Court regards the language of section 3582(c) as both clear and mandatory.”); United States v. Johnson,
13   2020 WL 1663360, at *3-*6 (D. Md. Apr. 3, 2020) (concluding in lengthy discussion that § 3582(c)(1)(A)’s
14   exhaustion requirement is jurisdictional and, regardless, there are no exceptions to the exhaustion
     requirement); United States v. Underwood, 2020 WL 1820092 (D. Md. Apr. 10, 2020); United States v.
15   Carden, 2020 WL 1873951 (D. Md. Apr. 15, 2020); United States v. Alam, 2020 WL 1703881 (E.D. Mich.
     Apr. 8, 2020); United States v. Mathews, 2020 WL 1873360 (E.D. Mich. Apr. 15, 2020); United States v.
16   Annis, 2020 WL 1812421, at *2 (D. Minn. Apr. 9, 2020) (Tunheim, C.J.) (“There is no question that
     COVID-19 is a cause for alarm, and the Court does not fault Annis’s concerns, given his health conditions.
17   However, given the scale of the COVID-19 pandemic and the complexity of the situation in federal
18   institutions, it is even more important that Annis first attempt to use the BOP’s administrative remedies.”);
     United States v. Gardner, 2020 WL 1867034 (D. Minn. Apr. 14, 2020); United States v. Eisenberg, 2020
19   WL 1808844 (D.N.H. Apr. 9, 2020); United States v. Ogarro, 2020 WL 1876300, at *3 (S.D.N.Y. Apr.
     14, 2020) (lengthy analysis, stating, “In fact, section 3582(c)’s exhaustion proscription is clear as day.”);
20   United States v. Pereyra-Polanco, 2020 WL 1862639 (S.D.N.Y. Apr. 14, 2020); United States v. Roberts,
     2020 WL 1700032 (S.D.N.Y. Apr. 8, 2020); United States v. Woodson, 2020 WL 1673253 (S.D.N.Y. Apr.
21
     6, 2020); United States v. Weiland, 2020 WL 1674137 (S.D.N.Y. Apr. 6, 2020); United States v. Rabadi,
22   2020 WL 1862640, at *3 (S.D.N.Y. Apr. 14, 2020) (follows “vast majority” of courts); United States v.
     Schultz, 2020 WL 1872352 (W.D.N.Y. Apr. 15, 2020); United States v. Allen, 2020 WL 1878774 (N.D.
23   Ohio Apr. 15, 2020); United States v. Simmons, 2020 WL 1903281 (D. Or. Apr. 17, 2020); United States
     v. Holden, 2020 WL 1673440 (D. Or. Apr. 6, 2020) (very extensive discussion); United States v. Epstein,
24   2020 WL 1808616 (D.N.J. Apr. 9, 2020) (cites numerous cases in agreement); United States v. Petrossi,
25   2020 WL 1865758 (M.D. Pa. Apr. 14, 2020); United States v. Feiling, 2020 WL 1821457 (E.D. Va. Apr.
     10, 2020); United States v. Fuller, 2020 WL 1847751 (W.D. Wash. Apr. 13, 2020); United States v. Carver,
26   2020 WL 1604968 (E.D. Wash. Apr., 1, 2020); United States v. Fevold, 2020 WL 1703846, at *1 (E.D.
     Wis. Apr. 8, 2020) (“Not only is exhaustion of administrative remedies required as a matter of law, but it
27   also makes good policy sense. The warden and those in charge of inmate health and safety are in a far better
     position than the sentencing court to know the risks inmates in their custody are facing and the facility’s
28   ability to mitigate those risks and provide for the care and safety of the inmates.”).
                                                          14
     Case 3:15-cr-03181-BTM Document 131 Filed 05/08/20 PageID.680 Page 15 of 20




 1 administrative remedies. And this is for good reason: BOP conducts an extensive assessment
 2 for such requests. See 28 C.F.R. § 571.62(a); BOP Program Statement 5050.50,
 3 Compassionate Release/Reduction in Sentence: Procedures for Implementation of 18
 4 U.S.C. §§ 3582(c)(1)(A) and 4205(g).7 As the Procedures reflect, the BOP completes a
 5 diligent and thorough review, with considerable expertise concerning both the inmate and
 6 the conditions of confinement. Its assessment will always be of value to the parties and the
 7 Court.
 8          That is especially true during the current crisis. As explained above, BOP must
 9 balance a host of considerations in deciding whether to release an inmate to recommend a
10 reduction in an inmate’s sentence or grant the inmate home confinement—not only the
11 health of the inmate and BOP staff, but also the safety of the public. BOP is best positioned
12 to determine the proper treatment of the inmate population as a whole, taking into account
13 both individual considerations in light of on an inmate’s background and medical history
14 and more general considerations regarding the conditions and needs at particular facilities.
15 The provision of § 3582(c)(1)(A) prioritizing administrative review therefore makes sense
16 not only in the ordinary case, but also at this perilous time. As the Third Circuit has held,
17 “[g]iven BOP’s shared desire for a safe and healthy prison environment, . . . strict
18 compliance with § 3582(c)(1)(A)’s exhaustion requirement takes on added—and critical—
19 importance.” Raia, 2020 WL 1647922, at *2. See also United States v. McCann, 2020 WL
20 1901089, at *2 (E.D. Ky. Apr. 17, 2020) (“The Court recognizes that these are unsettling
21 times for everyone, including prisoners. But in such a context, the exhaustion requirement
22 of the compassionate release statute is perhaps most important.”).
23          Accordingly, Defendant’s motion should be denied without prejudice to refiling
24 once he has exhausted administrative remedies, or, at a minimum, the court should not
25 rule on Defendant’s motion until after 30 days have passed
26
27
28   7
            Available at https://www.bop.gov/policy/progstat/5050_050_EN.pdf.
                                                     15
     Case 3:15-cr-03181-BTM Document 131 Filed 05/08/20 PageID.681 Page 16 of 20



     II.   Should The Court Reach the Merits, It Should Deny The Motion Because
1
           Defendant Has Failed to Present Any “Extraordinary and Compelling
2          Reasons” Warranting a Sentence Reduction and Because He Poses a Danger to
3          Public Safety.
           Even if this Court had authority to grant Defendant’s motion for a reduction of his
4
     sentence, it should be denied for two reasons. First, Defendant has not identified
5
     “extraordinary and compelling reasons” for that reduction within the meaning of §
6
     3582(c)(1)(A) and the Sentencing Commission’s policy statement. Second, Defendant
7
     poses a significant danger to the public and the statutory sentencing factors do not weigh in
8
     favor of his release.
9
10         A.     Defendant Has Not Identified “Extraordinary and Compelling Reasons”
                  for a Sentence Reduction.
11
           Defendant’s request for a sentence reduction should be denied because he has not
12
     demonstrated “extraordinary and compelling reasons” warranting release. As explained
13
     above, under the relevant provision of § 3582(c), a court can grant a sentence reduction only
14
     if it determines that “extraordinary and compelling reasons” justify the reduction and that
15
     “such a reduction is consistent with applicable policy statements issued by the Sentencing
16
     Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The Sentencing Commission’s policy
17
     statement defines “extraordinary and compelling reasons” to include, as relevant here,
18
     certain specified categories of medical conditions. USSG § 1B1.13, cmt. n.1(A).
19
           For that reason, to state a cognizable basis for a sentence reduction based on a medical
20
     condition, a defendant first must establish that his condition falls within one of the
21
     categories listed in the policy statement. Those categories include, as particularly relevant
22
     here, (i) any terminal illness, and (ii) any “serious physical or medical condition . . . that
23
     substantially diminishes the ability of the defendant to provide self-care within the
24
     environment of a correctional facility and from which he or she is not expected to recover.”
25
     USSG 1B1.13, cmt. n.1(A). If a defendant’s medical condition does not fall within one of
26
     the categories specified in the application note (and no other part of the application note
27
     applies), his or her motion must be denied.
28
                                                   16
     Case 3:15-cr-03181-BTM Document 131 Filed 05/08/20 PageID.682 Page 17 of 20




 1            The mere existence of the COVID-19 pandemic, which poses a general threat to every
 2 non-immune person in the country, does not fall into either of those categories and therefore
 3 could not alone provide a basis for a sentence reduction. The categories encompass specific
 4 serious medical conditions afflicting an individual inmate, not generalized threats to the
 5 entire population. As the Third Circuit has held, “the mere existence of COVID-19 in
 6 society and the possibility that it may spread to a particular prison alone cannot
 7 independently justify compassionate release.” Raia, 2020 WL 1647922 at *2; see also
 8 Eberhart, 2020 WL 1450745 at *2 (“a reduction of sentence due solely to concerns about
 9 the spread of COVID-19 is not consistent with the applicable policy statement of the
10 Sentencing Commission as required by § 3582(c)(1)(A).”).8 To classify COVID-19 as an
11 extraordinary and compelling reason would not only be inconsistent with the text of the
12 statute and the policy statement, but would be detrimental to BOP’s organized and
13 comprehensive anti-COVID-19 regimens, could result in the scattershot treatment of
14 inmates, and would undercut the strict criteria BOP employs to determine individual
15 inmates’ eligibility for sentence reductions and home confinement. Section 3582(c)(1)(A)
16 contemplates sentence reductions for specific individuals, not the widespread prophylactic
17 release of inmates and the modification of lawfully imposed sentences to deal with a world-
18 wide viral pandemic.
19            That does not mean, however, that COVID-19 is irrelevant to a court’s analysis of a
20 motion under § 3582(c)(1)(A). If an inmate has a chronic medical condition that has been
21 identified by the CDC as elevating the inmate’s risk of becoming seriously ill from COVID-
22
     8
         See also, e.g., United States v. Coles, 2020 WL 1899562 (E.D. Mich. Apr. 17, 2020) (denied for 28-year-
23 old inmate at institution with outbreak); United States v. Okpala, 2020 WL 1864889 (E.D.N.Y. Apr. 14,
     2020); United States v. Weeks, 2020 WL 1862634 (S.D.N.Y. Apr. 14, 2020); United States v. Haney, 2020
24 WL 1821988 (S.D.N.Y. Apr. 13, 2020) (denied for 61-year-old with no other conditions); United States v.
25 Pinto-Thomaz, 2020 WL 1845875 (S.D.N.Y. Apr. 13, 2020) (two insider trading defendants with less than
   a year to serve have no risk factors); United States v. Korn, 2020 WL 1808213, at *6 (W.D.N.Y. Apr. 9,
26 2020) (“in this Court’s view, the mere possibility of contracting a communicable disease such as COVID-
   19, without any showing that the Bureau of Prisons will not or cannot guard against or treat such a disease,
27 does not constitute an extraordinary or compelling reason for a sentence reduction under the statutory
   scheme.”); United States v. Carver, 2020 WL 1892340 (E.D. Wash. Apr. 8, 2020).
28
                                                          17
     Case 3:15-cr-03181-BTM Document 131 Filed 05/08/20 PageID.683 Page 18 of 20




 1 19,9 that condition may satisfy the standard of “extraordinary and compelling reasons.”
 2 Under these circumstances, a chronic condition (i.e., one “from which [the defendant] is not
 3 expected to recover”) reasonably may be found to be “serious” and to “substantially
 4 diminish[] the ability of the defendant to provide self-care within the environment of a
 5 correctional facility,” even if that condition would not have constituted an “extraordinary
 6 and compelling reason” absent the risk of COVID-19. USSG § 1B1.13, cmt. n.1(A)(ii)(I).
 7 Similarly, in light of COVID-19, a defendant “experiencing deteriorating physical or mental
 8 health because of the aging process” may be found to have a substantially diminished ability
 9 to provide self-care within the environment of a correctional facility, even where the
10 defendant’s age-related decline in health otherwise would not have qualified. USSG §
11 1B1.13, cmt. n.1(A)(ii)(III).] But as part of its analysis of the totality of circumstances, the
12 Court should consider whether the inmate is more likely to contract COVID-19 if he or she
13 is released than if he or she remains incarcerated. That will typically depend on the inmate’s
14 proposed release plans and whether a known outbreak has occurred at his or her institution.
15          In this case, Defendant has asserted that he suffers from conditions and that makes
16 him more vulnerable to becoming seriously ill should he contract COVID-19. For the
17 following reasons, that contention does not establish “extraordinary and compelling
18 reasons” for a sentence reduction under § 3582(c)(1)(A) and so Defendant’s motion cannot
19 be granted.
20          The United States does not dispute that Defendant suffers from a myriad of medical
21 conditions that have been documented in Defendant’s pleadings and in the PSR. Sadly,
22 Defendant is one of the inmates who has now tested positive for COVID-19 and is currently
23 receiving treatment. As he has now contracted the disease, the basis for his motion no longer
24 applies. Defendant is currently being treated for the disease and remains in isolation to
25 prevent him from transmitting it to others. There is nothing to indicate he is suffering from
26
27   9
           See Centers for Disease Control, At Risk for Severe Illness, available at
   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html (last
28 modified Apr. 2, 2020).
                                                     18
     Case 3:15-cr-03181-BTM Document 131 Filed 05/08/20 PageID.684 Page 19 of 20




 1 complications that cannot be addressed in his current setting. Thus, as the S.D.N.Y.
 2 concluded in United States v. Russo, No. 16-CR-441, 2020 WL 1862294, at *8 (S.D.N.Y.
 3 Apr. 14, 2020), releasing defendant “will not provide him with the protection sought by his
 4 motion: relief from the risk of contracting COVID-19.” Likewise as in Russo, BOP is
 5 treating Defendant’s condition and isolating him from others. Id. Defendant’s infection
 6 means, however, that the basis for his compassionate-release motion is now moot. Granting
 7 release will not protect the defendant or the public. Indeed, Defendant has not contended or
 8 shown that he is not receiving appropriate monitoring, treatment, and care.
 9         For these reasons, Defendant has failed to establish an “extraordinary and compelling
10 reason” for a sentence reduction under § 3582(c). The motion should be denied.
11         B.     Defendant Still Poses a Significant Danger to the Safety of the
12                Community and the § 3553(A) Factors Strongly Weigh Against His
                  Release.
13
           Furthermore, Defendant’s request for a sentence reduction should be denied because
14
     he has failed to demonstrate that he is not a danger to the safety of the community or
15
     otherwise merits release under the § 3553(a) factors.
16
           Under the applicable policy statement, this Court must deny a sentence reduction
17
     unless it determines the defendant “is not a danger to the safety of any other person or to
18
     the community.” USSG § 1B1.13(2). Additionally, this Court must consider the § 3553(a)
19
     factors, as “applicable,” as part of its analysis. See § 3582(c)(1)(A); United States v.
20
     Chambliss, 948 F.3d 691, 694 (5th Cir. 2020).
21
           Defendant would pose a danger to public safety if released. This Court should deny
22
     a sentence reduction on that basis alone. As detailed above, Defendant has a life-long sexual
23
     interest in children. His criminal conduct spans fifty years. On at least four different
24
     occasions during that span, Defendant’s wife discovered his sexual interest and he promised
25
     to change but consistently returned to his criminal activity and engaging in secretive
26
     behavior to hide his conduct. PSR ¶ 95. Even after he was criminally charged, Defendant,
27
     used his monitored computer to access child erotica because he got depressed. PSR ¶ 61-
28
                                                  19
     Case 3:15-cr-03181-BTM Document 131 Filed 05/08/20 PageID.685 Page 20 of 20




 1 62.    Defendant now seeks to return to the place where he conducted his criminal activity
 2 to be monitored, in part, by his wife whom he has deceived.
 3        Defendant cites his age as a basis for release, but he was 69 years old when arrested
 4 and 71 years old when he was convicted. He bragged to another that he was a 70-year-old
 5 man who molested a 16-year-old minor male in a hotel. PSR ¶ 22. In 2014, he responded
 6 to online advertisements requesting sexual relations with minor boys. PSR ¶ 22. At his age,
 7 Defendant knew his conduct was wrong but continued to engage in the sexual exploitation
 8 of children because that is what he has done for the last fifty years. By his own description,
 9 in 2013 at the age of 69, he “just went crazy with it” in describing his online activities.
10 Additionally, Defendant is not your average computer user as he has an expertise in
11 computers, including an online moniker of “puter-pro.” PSR ¶ 4, 112.
12        The United States is certainly sympathetic to Defendant’s health and current
13 diagnosis, but Defendant clearly remains a danger to the community. For the reasons stated
14 above, the § 3553(a) factors strongly disfavor a sentence reduction, and Defendant cannot
15 show that he is not a danger to the community. Accordingly, in light of Defendant’s record
16 and the totality of relevant circumstances, this Court should deny the motion for a sentence
17 reduction.
18                                          Conclusion
19        For these reasons, this Court should deny Defendant’s motion for a sentence
20 reduction without prejudice for failure to exhaust administrative remedies or, in the
21 alternative, deny the motion on the merits.
22
23        DATED: May 8, 2020                      Respectfully submitted,
24                                                ROBERT S. BREWER, JR.
25                                                United States Attorney
26                                                s/Amanda L. Griffith
27                                                Amanda L. Griffith
                                                  Assistant U.S. Attorney
28
                                                 20
